Order filed March 6, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00010-CV
                                   ____________

                       WENDY SCHREIBER, Appellant

                                        V.

                       STATE FARM LLOYDS, Appellee


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-03419


                                    ORDER

      The record in this appeal was due on or before January 21, 2014, but it has
not been filed. On January 22, 2014, the court issued a notice that the record was
past due. On January 29, 2014, appellant notified this court that payment had been
made for preparation of the reporter’s record. On February 12, 2014, the Harris
County District Clerk advised this court that appellant had not paid for preparation
of the clerk’s record. On February 12, 2014, the court notified appellant that the
appeal was subject to dismissal unless appellant provided proof of payment for the
clerk’s record by February 27, 2014. See Tex. R. App. P. 37.3(b). No response was
filed. Accordingly, we issue the following order.

      Appellant is ordered to pay for preparation of the clerk’s record and provide
this court with proof of payment for the record on or before March 17, 2014. If
appellant fails to comply with this order, the court will dismiss the appeal for want
of prosecution. See Tex. R. App. P. 37.3(b).

                                  PER CURIAM




                                         2